Citation Nr: 1032098	
Decision Date: 08/26/10    Archive Date: 09/01/10

DOCKET NO.  07-39 605	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for sores and scarring on 
the upper extremities.

2.  Entitlement to service connection for sores and scarring on 
the lower extremities.

3.  Entitlement to service connection for an acquired psychiatric 
disorder, including posttraumatic stress disorder.

4.  Entitlement to service connection for fibromyalgia.

5.  Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II.

6.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the left lower extremity.

7.  Entitlement to an initial evaluation in excess of 10 percent 
for peripheral neuropathy of the right lower extremity.

8.  Entitlement to a compensable evaluation for amputation of 
distal end of the right little finger.

9.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for residuals of fractured ribs.

10.  Whether new and material evidence has been submitted to 
reopen, or official service department records have been 
submitted to reconsider, the claim of entitlement to service 
connection for residuals of pneumonia.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to September 
1970.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The decision below concludes that reconsideration is required for 
the Veteran's claim seeking service connection for residuals of 
fractured ribs.  Hence this issue, along with the remaining 
issues on appeal, is addressed in the Remand portion of the 
decision below and the issues are remanded to the RO via the 
Appeals Management Center in Washington, DC.


FINDINGS OF FACT

1.  In December 1977, the RO issued a rating decision which 
denied the Veteran's original claim seeking service connection 
for residuals of fractured ribs.  Although provided notice of 
this decision that same month, the Veteran did not perfect an 
appeal thereof.
 
2.  In August 2008, additional relevant service personnel and 
service treatment records were retrieved by the RO from the 
National Personnel Records Center.  These records existed at the 
time of the RO's December 1977 denial of the Veteran's original 
claim seeking service connection for residuals of fractured ribs, 
and the RO's inability to obtain these records at an earlier time 
was not due to the Veteran's failure to provide the RO with 
sufficient information.


CONCLUSION OF LAW

The criteria for reconsidering the Veteran's claim seeking 
service connection for residuals of fractured ribs have been met.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(c) 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

With respect to the Veteran's claim herein, VA has met all 
statutory and regulatory notice and duty to assist provisions.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & 
Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2009).  Without deciding whether the notice and development 
requirements have been satisfied in the present case, it is the 
Board's conclusion that these requirements do not preclude the 
Board from adjudicating the issue involving whether new and 
material evidence has been submitted to reopen or reconsider the 
Veteran's claim of entitlement to service connection for 
fractured ribs.  This is so because the Board is taking action 
favorable to the Veteran by finding that reconsideration of this 
issue is warranted.  As such, this decision poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 Vet. 
App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 
(2004); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

In May 1977, the Veteran filed his original claim seeking 
entitlement to service connection for residuals of fractured 
ribs.  In December 1977, the RO issued a rating decision which 
denied service connection for residuals of fractured ribs.  
Although provided notice of this decision that same month, the 
Veteran did not perfect an appeal thereof, and the RO's December 
1977 rating decision became final.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.201 (2009).  

In June 2006, the Veteran filed to reopen his claim seeking 
service connection for residuals of fractured ribs.  In May 2007, 
the RO issued a rating decision which denied the Veteran's claim 
to reopen.  Thereafter, the Veteran filed a timely appeal of this 
decision.

In developing his claim, the RO obtained additional service 
personnel and service treatment records in August 2008.  These 
records, obtained from the National Personnel Records Center, are 
relevant to the issue on appeal, and were not considered at the 
time of the RO's December 1977 rating decision.  Moreover, these 
records existed at the time of the RO's December 1977 denial of 
the Veteran's original claim seeking service connection for 
residual of fractured ribs, and the RO's inability to obtain 
these records at an earlier time was not due to the Veteran's 
failure to provide the RO with sufficient information.  
Specifically, the Veteran informed the RO of his reserve unit in 
October 1977.    

In order to reopen a claim which has been previously denied and 
which is final, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  If the claim 
is so reopened, it will be reviewed on a de novo basis.  38 
U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); 
Manio v. Derwinski, 1 Vet. App. 140 (1991).

New evidence means existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

In addition to new and material evidence, 38 C.F.R. § 3.156(c), 
provides that at any time after VA issues a decision on a claim, 
if VA receives or associates with the claims file relevant 
official service department records that existed and had not been 
associated with the claims file when VA first decided the claim, 
VA will reconsider the claim.  Further, 38 C.F.R. § 
3.156(c)(i)(3) provides that an award made based all or in part 
on these records is effective on the date entitlement arose or 
the date VA received the previously decided claim, whichever is 
later, or such other date as may be authorized by the provisions 
of this part applicable to the previously decided claim.

In this case, the RO determined that new and material evidence 
had not been presented to reopen the Veteran's claim for 
entitlement to service connection for residuals of fractured 
ribs.  Such a determination, however, is not binding on the 
Board, and the Board must first decide whether new and material 
evidence has been received to reopen the claim.  Barnett v. 
Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996); McGinnis v. Brown, 
4 Vet. App. 239, 244 (1993) (holding that Board reopening is 
unlawful when new and material evidence has not been submitted).  

As noted above, additional service personnel and service 
treatment records were retrieved by the RO from the National 
Personnel Records Center in August 2008.  These records existed 
at the time of the RO's December 1977 denial of the Veteran's 
original claim seeking service connection for residuals of 
fractured ribs, and the RO's inability to obtain these records at 
an earlier time was not due to the Veteran's failure to provide 
the RO with sufficient information.  Accordingly, reconsideration 
of the claim for service consideration for residual of fractured 
ribs is warranted.  38 C.F.R. § 3.156(c).  As the RO did not 
consider the Veteran's claim herein on the merits, this matter 
will be returned to the RO for additional development and 
consideration.


ORDER

Reconsideration of the Veteran's original claim of entitlement to 
service connection for fracture ribs is warranted, and the appeal 
is granted to that extent only.


REMAND

The Veteran has perfected the appeals as to the issues of service 
connection for sores and scarring on the upper extremities, and 
for residuals of fractured ribs.  He has also perfected the 
appeals as to the issues of increased ratings for diabetes 
mellitus, type II, peripheral neuropathy of the left lower 
extremity, and peripheral neuropathy of the right lower 
extremity.

After reviewing the Veteran's claims file, the Board finds that 
additional development is necessary in order to comply with VA's 
duties to notify and assist.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

A.  Additional Treatment Records Available

Records generated by VA facilities that may have an impact on the 
adjudication of a claim are considered in the constructive 
possession of VA adjudicators during the consideration of a 
claim, regardless of whether those records are physically on 
file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. 
Derwinski, 2 Vet. App. 611, 613 (1992).  

At his hearing before the Board in February 2010, the Veteran 
testified that he was receiving ongoing treatment for his 
diabetes mellitus, type II, and his neuropathy of the lower 
extremities at the VA Medical Center in Salem, Virginia.  
Specifically, he referred to treatment in 2009 by VA physician, 
Dr. A.  Although the Veteran submitted copies at the Board 
hearing of VA treatment records in 2009, none of these records 
appear to have been generated as a result of treatment by Dr. A.  
Accordingly, the RO should, with the assistance of the Veteran, 
attempt to obtain all pertinent treatment records which have not 
previously been obtained.

B.  Records from the Social Security Administration

A May 2008 letter from the Social Security Administration (SSA) 
indicates that the Veteran was awarded SSA disability benefits 
effective from March 2008.  The United States Court of Appeals 
for Veterans Claims (Court) has held that where there has been a 
determination that the Veteran is entitled to SSA benefits, the 
records concerning that decision are needed by the VA for 
evaluation of pending claims, and must be obtained.  See 
Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Under the 
circumstances of this case, an attempt should be made by the RO, 
with the assistance of the Veteran, to obtain these records.

C.  Manlicon Issues

In January 2009, the RO issued a rating decision that denied, in 
pertinent part, the Veteran's claims seeking service connection 
for scars and sores of the lower extremities; fibromyalgia; and 
for an acquired psychiatric disorder, including posttraumatic 
stress disorder (PTSD).  In February 2009, the Veteran's notice 
of disagreement with the RO's January 2009 rating decision was 
received, the scope of which he clarified at the February 2010 
hearing before the Board.

The RO has not yet issued a statement of the case addressing 
these issues.  Consequently, the Board must remand these issues 
for the RO to issue a statement of the case and to give the 
Veteran an opportunity to perfect an appeal of such issues by 
submitting a timely substantive appeal.  Manlicon v. West, 12 
Vet. App. 238 (1999).  

In similar fashion, the RO issued a May 2009 rating decision 
which found that new and material evidence had not been submitted 
to reopen a claim of service connection for residuals of 
pneumonia, and denied an increased compensable evaluation for 
amputation of distal end of the right little finger.  At his 
hearing before the Board in February 2010, the Veteran noted his 
disagreement with the RO's May 2009 decision.  Accordingly, the 
Board must remand these issues for the RO to issue a statement of 
the case and to give the Veteran an opportunity to perfect an 
appeal of such issues by submitting a timely substantive appeal.  

D.  Total Rating for Compensation Purposes Based upon Individual 
Unemployability

Once a veteran submits evidence of medical disability and 
additionally submits evidence of unemployability, VA must 
consider entitlement to a total rating for compensation based 
upon individual unemployability (TDIU).  See Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  The Court 
recently held that a request for TDIU is not a separate claim for 
benefits, but rather involves an attempt to obtain an appropriate 
rating for a disability or disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to TDIU is based has already been found to be 
service-connected, as part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).  If the claimant 
or the record reasonably raises the question of whether the 
veteran is unemployable due to the disability for which an 
increased rating is sought, then part and parcel to that claim 
for an increased rating is whether a total rating based on 
individual unemployability as a result of that disability is 
warranted.  Id. at 455.  As the RO has not yet considered whether 
the Veteran is entitled to TDIU, the issue must be remanded to 
the RO for consideration.

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran to 
provide him an opportunity to identify all 
VA and non-VA medical providers who have 
treated or examined him for his diabetes 
mellitus, neuropathy of the lower 
extremities, and sores and scarring on the 
upper and lower extremities since July 
2008.  The Veteran must be asked to 
complete a separate VA Form 21-4142 for any 
physician or source of treatment or 
examination he may identify.  The RO must 
then obtain copies of the related medical 
records that are not already in the claims 
file.  All attempts to secure this evidence 
must be documented in the claims file by 
the RO.  If, after making reasonable 
efforts to obtain the identified records, 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.  

2.  The RO must request all materials, to 
include medical records, regarding the 
Veteran's award of disability benefits from 
SSA, together with its decision awarding 
the Veteran disability benefits effective 
from March 2008.  These records must be 
associated with the claims file.  If these 
records are not available, a note to that 
effect must be included in the Veteran's 
claims folder.  All attempts to secure this 
evidence must be documented in the claims 
file by the RO.  If, after making 
reasonable efforts to obtain named records 
the RO is unable to secure same, the RO 
must notify the Veteran and (a) identify 
the specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
(c) describe any further action to be taken 
by the RO with respect to the claim; and 
(d) notify the Veteran that that he is 
ultimately responsible for providing the 
evidence.  The Veteran must then be given 
an opportunity to respond.  

3.  The RO must issue a statement of the 
case and notification of the Veteran's 
appellate rights on the issues of service 
connection for sores and scars on the lower 
extremities; fibromyalgia; an acquired 
psychiatric disorder, including PTSD; and 
whether new and material evidence has been 
submitted to reopen the claim of 
entitlement to service connection for 
residuals of pneumonia; as well as 
entitlement to an increased compensable 
evaluation for amputation of distal end of 
the right little finger.  See 38 C.F.R. §§ 
19.29, 19.30 (2009).  The Veteran is 
reminded that to vest jurisdiction over any 
of these issues with the Board, a timely 
substantive appeal must be filed.  38 
C.F.R. § 20.202 (2009).  If the Veteran 
perfects the appeal as to any of these 
issues, it must be returned to the Board 
for appellate review.

4.  After completing the above actions, and 
any other development as may be indicated 
by any response received as a consequence 
of the actions taken in the paragraphs 
above, the claims on appeal, to include 
TDIU, must be readjudicated.  If any claim 
remains denied, a supplemental statement of 
the case must be provided to the Veteran.  
After the Veteran has had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review.

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2009).

